PER CURIAM.
This case involves a minor who had been removed from the custody of his mother and placed in the custody of the Palm Beach Juvenile Detention Home until the further order of that court. The court, in its opinion, stated:
“ * * * The Juvenile Court Counselor assigned to this case shall cause a case study to be conducted concerning said child and upon its completion, the Court will hold a further hearing for the purpose of final disposition. Jurisdiction of said child and of this case is hereby retained for the purpose of making such other orders herein as to the Court may seem necessary.”
The attorney representing the appellant stated during oral argument on this appeal that the child has now been released from the custody and control of the juvenile court. We do not think it would be of any advantage to write an opinion in this case as the subject matter is now moot.
It is, therefore, the order of the court that the appeal be dismissed.
SHANNON, C. J., ALLEN, J., and GERMANY, JOHN, Associate Judge, concur.